NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ILIJUMKUC MACON,                                No. 18-56569

                Plaintiff-Appellant,            D.C. No. 2:18-cv-04114-SVW-
                                                RAO
 v.

C. ELLIOTT, Psychiatrist at California          MEMORANDUM*
Men's Colony (CMC), individual/official
capacity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      California state prisoner Ilijumkuc Macon appeals pro se from the district

court’s order denying him in forma pauperis status and dismissing for failure to

state a claim his 42 U.S.C. § 1983 action alleging deliberate indifference to his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion the denial of in forma pauperis status. O’Loughlin v.

Doe, 920 F.2d 614, 616 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion in denying Macon in forma

pauperis status because Macon failed to allege facts sufficient to show that

defendant was deliberately indifferent to Macon’s mental health needs and the side

effects of Macon’s medication. See Toguchi v. Chung, 391 F.3d 1051, 1057-60

(9th Cir. 2004) (a prison official is deliberately indifferent only if he or she knows

of and disregards an excessive risk to inmate health; a difference of opinion

concerning the course of treatment, medical malpractice, and negligence in

diagnosing or treating a medical condition do not amount to deliberate

indifference).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      18-56569